Citation Nr: 1538474	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

The evidence does not show an in-service incurrence capable of causing tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In March 2011, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified and available medical records have been obtained and considered.  In a September 2013 statement, the Veteran reported that the private hospitals where she had treatment closed and records were not available.  VA provided an audiological examination in February 2012 but the examiner deemed the results unreliable, stating results did not appear to reflect the Veteran's maximal effort.  The Board requested a medical opinion on tinnitus, which was supplied in April 2015.  The medical opinion discussed relevant evidence and provided thorough rationale for the conclusions.  The Veteran's representative had an opportunity to review the opinion and file a responding argument.  The Board has carefully reviewed the record and finds no additional development is needed for the claim.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to her senses, and is therefore competent to diagnose tinnitus but not to determine the cause as this requires specialized medical training and testing to understand the complex nature of the neurologic system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2003).  

Based on the evidence, the Board finds that the criteria for service connection for tinnitus have not been met.  See 38 C.F.R. § 3.303.

The evidence shows current tinnitus.  In statements to VA, the Veteran reported experiencing a noise in her ears.  The February 2012 VA examiner did not provide any diagnoses, because she deemed the testing results invalid.  Nevertheless, the Veteran is competent to diagnose tinnitus, so her testimony is sufficient for this purpose.  See Charles, 16 Vet. App. at 374.

The weight of the evidence does not support in-service acoustic traumatic.  Service personnel records show the Veteran's military occupational specialty (MOS) as petroleum supply specialist.  In her February and November 2011 statements, the Veteran reported working around high pressure pumps pumping oil and fuels and having noise exposure in service.  VA has compiled a list of MOS and the probabilities of exposure to hazardous noise.  Each service branch reviewed the list and endorsed the classifications.  Petroleum supply specialist was classified as having a low chance of noise exposure.  See M21-1MR, Part III, Subpart iv, 4.B.12.c.  Further, service treatment records do not show any complaints of hearing problems or noise in the ears.    

Generally, a veteran is presumed sound at entrance into service except for disorders or defects noted at the time.  38 C.F.R. § 3.304(b).  Here, the Veteran was recorded with 25 decibels at the 500 Hertz levels during her entrance examination.  Twenty-five decibels is slightly above the normal range for hearing.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993)(normal hearing between 0-20 decibels).  As such, the Veteran's hearing at the 500 Hertz level was not sound at entrance.  See 38 C.F.R. § 3.304(b).  In a July 1981 statement, the Veteran elected not to have a medical examination for separation.  While audiometric testing in November 1979 appears to show hearing loss there is no evidence of permanent worsening, as a 
March 1980 audiogram showed no hearing loss in the frequencies other than 500 Hertz.  Similarly, the April 2015 medical expert found no significant threshold shifts in-service.  The preponderance of the evidence is against finding in-service acoustic trauma, because the service department cited low chance of noise exposure in her MOS and service treatment records do not show any complaints or change in hearing acuity during service.

The weight of the evidence is also against a causal relationship between in-service earaches/infections and current tinnitus.  Service treatment records show a right earache in February 1980 and an otitis media infection in November 1980.  The April 2015 medical expert concluded that current tinnitus was less likely than not related to earaches and otitis media in service.  The expert explained that research shows tinnitus from ear conditions resolves when the underlying problem is treated.  The Veteran's earaches and otitis media were identified and received appropriate evaluation and treatment in service, and any associated tinnitus should have resolved.  See April 2015 opinion.  The expert further noted that the Veteran had only one episode of otitis media, not chronic otitis media, and there was no significant threshold shift that could indicate continued right ear infections.    

The Board notes that tinnitus is considered an organic disease of the nervous system, or chronic disease, subject to presumptive service connection and may be proven with lay statements of continuity of symptomatology.  See 38 U.S.C.A. §§ 1101, 1112; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  In statements to VA, the Veteran reported continuous tinnitus after in-service noise exposure.  As discussed above, the preponderance of the evidence is against in-service acoustic trauma.  Her statements could prove continuity based on tinnitus from in-service earaches or infections.  However, her credibility is put into question because her statements are based on unsubstantiated acoustic trauma and the February 2012 examiner found that she was not giving her full effort on evaluation.  Moreover, the April 2015 medical expert's negative opinion is detailed, well-reasoned and more probative than these lay reports of continuous symptoms.  

The Veteran received the benefit of the doubt, but the preponderance of the evidence shows no acoustic trauma in service and that current tinnitus is not related to in-service ear problems.  See 38 C.F.R. §§ 3.102, 3.303.  As such, service connection for tinnitus was not established.  See id.


ORDER

Service connection for tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


